 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT 10.4
 
MEMORANUDM OF UNDERSTANDING AND AMENDMENTS THERETO
 

 
 
 

--------------------------------------------------------------------------------

 

MEMORANDUM OF UNDERSTANDING


September 1, 2010


 
This Memorandum of Understanding (“MOU”), dated September 1, 2010, is by and
among the following parties:
 
·     
Titanium Group Limited, a British Virgin Islands corporation (“TTNUF”);

 
·     
Crescent International Ltd. (“Crescent”), Chestnut Ridge Partners, LP (“Chestnut
Ridge”) and Whalehaven Capital Fund Limited (“Whalehaven”, each, a “Holder”, and
collectively, Crescent, Chestnut Ridge and Whalehaven, the “Holders”);

 
·     
Zili Industrial Ltd. (“ZIL”);

 
·     
Huabao Asia Ltd. (“UAL”); and

 
·     
Dill Dill Carr Stonbraker & Hutchings, P.C. (“Escrow Agent”)

 
 (except for the Escrow Agent, each individually, a “Party”, and collectively,
the “Parties”). The purpose of this MOU is to set forth the general structure of
a transaction contemplated by the Parties with respect to the future
capitalization and business operations of TTNUF.  This MOU is a binding
agreement, enforceable by and against each of the Parties from and after
execution hereof by all such Parties.


RECITALS


1.     
TTNUF’s authorized capital stock consists of 100,000,000 shares of common stock,
US$0.01 par value.  As of the date of this MOU, 51,644,399 shares of common
stock are issued and outstanding.

 
2.     
On April 3, 2007, TTNUF sold Series A 8% Senior Convertible Debentures (the
“Debentures”) in the aggregate principal amount of US$1,450,000 to the
Holders.  TTNUF has failed to pay the Debentures, which were due on April 3,
2010, or accrued interest thereon.  The Debentures were originally convertible
into shares of TTNUF common stock at a conversion price of US$0.30 per share and
are now convertible at a price of US$0.20 per share.

 
3.     
Proceeds from the Debentures were used for the operations of Titanium Technology
Limited (“TTL”), TTNUF’s wholly-owned subsidiary.

 
4.     
TTNUF requires new products and services to sell and working capital in order to
remain viable.  ZIL has identified a new business that can be acquired by TTNUF
and has committed to provide working capital.

 
5.     
The Parties believe that settling with the Holders so that TTNUF can proceed
with the acquisition of a new business is in their collective best interest.

 
6.     
This MOU sets forth the basis for an agreement among the Parties.

 
Page 1 of 8
 
 

--------------------------------------------------------------------------------

 
 
7.     
Time is of the essence to enable this transaction to move forward.



In order to facilitate this MOU, the Parties and the Escrow Agent hereby
acknowledge and agree that:


A)     
Consolidation of Issued and Outstanding Shares.  Upon execution of this MOU,
TTNUF shall take immediate steps to effect a 1-for-10 consolidation of its
issued and outstanding shares of common stock (the “Consolidation”), so that
after the Consolidation, 5,164,440 shares of common stock will be
outstanding.  The Consolidation shall be implemented as soon as possible but in
no event later than November 30, 2010.

 
B)     
Holders’ Obligation.  The Holders shall accept a total of 3,500,000
post-Consolidation shares of TTNUF common stock as (i) full and complete payment
of the Debentures and all accrued but unpaid interest thereon, and (ii)
consideration for a release of any and all claims against TTNUF and the
relinquishment of outstanding warrants and any other rights to acquire
securities of TTNUF.  These shares shall be issued pro rata in accordance with
the principal amount of the Debenture owned by an individual Holder as follows:

 
Crescent (US$1,000,000 principal) – 2,413,793 shares
Chestnut Ridge (US$200,000 principal) – 482,759 shares
Whalehaven (US$250,000 principal) – 603,448 shares
 
Each Holder shall execute an acknowledgement of debt satisfaction and release
document evidencing this agreement, the form of which is attached to this
MOU.  The acknowledgement and release agreements executed by each Holder shall
be deposited into escrow with the Escrow Agent at its office located at 455
Sherman Street, Suite 300, Denver, Colorado 80203, no later than 10 business
days from the execution of this MOU by all of the Parties (the “Escrow
Date”).  The Parties shall send their signed MOUs to the Escrow Agent by fax
(303-777-3823) or by email (fmm@dillanddill.com) to the Escrow Agent, who will
notify the Parties of the execution of the MOU by all of the Parties, the
execution date and the Escrow Date.
 
C)     
ZIL’s Obligation.  ZIL shall deposit US$387,000 within 7 working days after
execution of this MOU into escrow with the Escrow Agent, which represents the
purchase price of US$387,000 for 38,700,000 post-Consolidation shares of TTNUF
common stock.  The Escrow Agent shall notify the Parties when these funds have
been received.

 
D)     
UAL’s Obligation.UAL shall deposit satisfactory documentation evidencing its
100% ownership of Kanglv Technology Ltd. (the “Ownership Documentation”) into
escrow with the Escrow Agent no later than the Escrow Date.  This Documentation
shall clearly evidence control of Kanglv Technology Ltd., shall transfer such
ownership to TTNUF, and shall be exchanged for 52,635,560 post-Consolidation
shares of TTNUF common stock.

 
E)     
TTNUF’s Obligation.  TTNUF shall issue and deposit into escrow with the Escrow
Agent 3,500,000 post-Consolidation shares of its common stock to the Holders,
38,700,000 post-

 
 
Page 2 of 8
 
 

--------------------------------------------------------------------------------

 
 
    
Consolidation shares of its common stock to ZIL, and 52,635,560
post-Consolidation shares of its common stock to UAL in consideration for the
performance of the obligations described above in Paragraphs B, C and D above no
later than November 30, 2010.

 
F)     
Closing.  As soon as all of the events contemplated in Paragraphs A through E
have taken place, the Escrow Agent shall notify all Parties that the conditions
for closing have been met and shall release all items from escrow as
follows:  (i) the executed acknowledgment of debt satisfaction and release
agreements from the Holders shall be released to TTNUF and stock certificates
evidencing a total of 3,500,000 post-Consolidation shares of TTNUF common stock
shall be released to the Holders, (ii) US$387,000 shall be released to TTNUF
(subject to Paragraph H below) and one or more stock certificates evidencing a
total of 38,700,000 post-Consolidation shares of TTNUF common stock shall be
released to ZIL, and (iii) the Ownership Documentation shall be released to
TTNUF and one or more stock certificates evidencing a total of 52,635,560
post-Consolidation shares of TTNUF common stock shall be released to UAL.  The
date of release of these items shall be considered the Closing of the
transactions.

 
G)     
Non-Performance.  If any Party shall fail to deposit its item in escrow by the
Escrow Date or if TTNUF shall fail to effect the Consolidation and deposit stock
certificates evidencing the shares (as required by Paragraph E above) by
November 30, 2010 (“Non-Performance”), then the Escrow Agent shall return the
item to the Party that deposited such item, subject to the provisions of
Paragraph H below.

 
H)     
Costs and Expenses of Transactions.  TTNUF shall bear the costs and expenses of
the transactions set forth in this MOU, except for the attorneys’ fees of the
Holders and any expenses any of the Parties may incur.  The costs and expenses
of the transactions set forth in this MOU shall be paid from the funds deposited
by ZIL, including the costs and expenses incurred in any spin-off of TTL,
consulting fees of Trout Trading, legal fees of Dill Dill Carr Stonbraker &
Hutchings, transfer agent fees, and expenses required to keep TTNUF in
compliance with the reporting requirements of the United States Securities and
Exchange Commission and the British Virgin Islands corporate authorities (the
“Transaction Expenses”).  As the Transaction Expenses are not expected to exceed
$200,000, the parties agree that the funds in escrow in excess of $200,000 may
be used to keep TTNUF and TTL operational, with the determination of the use of
these excess funds to be made by the TTNUF board of directors.  TTNUF shall
submit a resolution or minutes of the board of directors directing the payment
of specific items, accompanied by invoices or other evidence of the amounts owed
and to be paid.  After having received these items, the Escrow Agent shall then
issue payment within 3 working days.

 
I)     
Additional Agreements.  In addition to the foregoing, each of the Parties agrees
that:

 
1)     
It will proceed in good faith with the objective of completing the Closing at
the earliest possible date.

 
 
Page 3 of 8
 
 

--------------------------------------------------------------------------------

 
 
 
2)     
If TTNUF should proceed to spin-off TTL after the Closing of the transactions,
ZIL agrees that the Holders shall have a deemed 20% interest and the “public
float” shall have a deemed 5% interest in any distribution of TTL shares.

 
3)     
No assignment of this MOU or of any rights or obligations hereunder may be made
by any Party without the prior written consent of the other Parties.

 
4)     
No modification or amendment of this MOU will be effective unless made in
writing and duly signed by the Parties, and referring specifically to this MOU.

 
5)     
This Agreement may be executed in one or more counterparts (delivery of which
may be made by facsimile), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 


 
[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY.]
 
 
 
 
 
 
 
 
 
 
Page 4 of 8

 
 
 

--------------------------------------------------------------------------------

 

AGREED TO AND ACCEPTED by the PARTIES and the Escrow Agent as of the date first
set forth above, as evidenced by the signatures affixed below.


TITANIUM GROUP LIMITED
 
CRESCENT INTERNATIONAL LTD.
 
By:  /s/
 
 
By: /s/
Name:
 
Name:
Email:
 
Email:
     
ZILI INDUSTRIAL LTD.
 
CHESTNUT RIDGE PARTNERS, LP
 
By: /s/
 
 
By: /s/
Name:
 
Name:
Email:
 
Email:
     
HUABAO ASIA LTD.
 
WHALEHAVEN CAPITAL FUND LIMITED
 
By: /s/
 
 
By: /s/
Name:
 
Name:
Email:
 
Email:
     
DILL DILL CARR STONBRAKER & HUTCHINGS, P.C.
   
 
By: /s/
   
Name:
   
Email:
   



 
 
 
 
 
Page 5 of 8

 
 
 

--------------------------------------------------------------------------------

 

DEBT SATISFACTION AND RELEASE AGREEMENT
 
 
THIS DEBT SATISFACTION AND RELEASE AGREEMENT (this “Agreement”), made and
entered this _____ day of September, 2010, is by and among Titanium Group
Limited, a British Virgin Islands corporation (“TTNUF”), Crescent International
Ltd. (“Crescent”), Chestnut Ridge Holders, LP (“Chestnut Ridge”) and Whalehaven
Capital Fund Limited (“Whalehaven”).  Each of Crescent, Chestnut Ridge and
Whalehaven may be referred to herein individually as “Holder” or collectively as
“Holders”.
 
WHEREAS, on April 3, 2007, TTNUF sold Series A 8% Senior Convertible Debentures
(the “Debentures”) in the aggregate principal amount of US$1,450,000 to the
Holders;
 
WHEREAS, TTNUF has failed to pay the Debentures, which were due on April 3,
2010, or accrued interest thereon, and the Debentures were originally
convertible into shares of TTNUF common stock at a conversion price of US$0.30
per share, and are now convertible at US$0.20 per share;
 
 
WHEREAS, TTNUF, the Holders, Zili Industrial Ltd. (“ZIL”), and Huabao Asia Ltd.
(“UAL”) are parties to that certain Memorandum of Understanding dated September
___, 2010 (“MOU”), pursuant to which, among other things, TTNUF has agreed to
effect a 1-10 consolidation of its issued and outstanding shares
(“Consolidation”) and Holders have agreed to accept 3,500,000 post-Consolidation
shares of TTNUF common stock as full satisfaction of the Debentures, including
any unpaid interest thereon, and as consideration for a release of all claims
against TTNUF and relinquishment of outstanding warrants and any other rights to
acquire securities of TTNUF.
 
NOW, THEREFORE, in consideration of the premises, terms and conditions and the
mutual covenants herein contained, the receipt and adequacy of which being
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:
 
1.           Issuance of Post-Consolidation Shares.  Subject to the terms and
conditions set forth in this Agreement, TTNUF shall issue post-Consolidation
shares of TTNUF common stock to the Holders in the following amounts:
 
Crescent (US$1,000,000 principal) – 2,413,793 shares
Chestnut Ridge (US$200,000 principal) – 482,759 shares
Whalehaven (US$250,000 principal) – 603,448 shares
 
2.           Holders’ Acceptance of Post-Consolidation Shares.  The Holders
hereby accept the post-Consolidation shares of TTNUF common stock issued in
Section 1 as (i) full and complete payment of the Debentures and all accrued but
unpaid interest thereon, (ii) consideration for a release of any and all claims
against TTNUF as set forth in Section 3, and (iii) consideration for the
relinquishment of outstanding warrants and any other rights to acquire
securities of TTNUF, as set forth in Section 4.
 
3.           Release.  Each Holder, for itself, its successors and assigns,
hereby releases and forever discharges the TTNUF of and from all actions, causes
for action, suits, debts, claims, liabilities, obligations and demands of any
nature whatsoever which such Holder (or any person claiming by or
 
Page 6 of 8
 
 
 

--------------------------------------------------------------------------------

 
 
through or under such Holder) ever had, has or may hereafter have, in law or in
equity, against the TTNUF for or by any reason of, or in any way arising out of
any cause, matter or thing relating to or arising directly or indirectly by
reason of or as a consequence of Holder’s ownership of the Debentures.
 
4.           Relinquishment of Warrants and Other Rights.  Each Holder hereby
relinquishes all outstanding warrants and any other rights to acquire securities
of TTNUF.
 
5.           Condition Precedent.  The obligations of each of the parties hereto
are subject to the conditions that (i) TTNUF shall have completed the
Consolidation such that after the Consolidation, 5,164,440 shares of common
stock will be outstanding, and (ii) the other parties to the MOU shall have
performed all of their obligations thereunder.
 
6.           Entire Agreement.  This Agreement, together with the MOU,
constitutes the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and supersedes any and all prior
discussions, agreements and understandings of every and any nature among the
parties hereto, other than as set forth in this Agreement, the MOU or any
agreement or writing supplied in conjunction herewith, or as may be, on or after
the date hereof, set forth in writing and signed by the party to be bound
thereby.
 
7.           Assignment.  No party may assign any of its rights or delegate any
of its duties under this Agreement without the consent of the other parties,
except that TTNUF may assign any of its rights and delegate any of its duties to
an entity controlled by TTNUF or affiliated with TTNUF.
 
8.           Governing Law. This Agreement shall be governed by and construed in
accordance with the laws and judicial decisions of the State of New York.
 
9.           Headings.  The headings of the sections of this Agreement have been
inserted solely for the convenience of reference only for the parties hereto and
shall not be deemed to be a part of this Agreement nor shall such be used to
construe any of the terms or provisions hereof.
 
10.           Severability. it one or more of the provisions contained in this
Agreement shall be declared to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.
 
11.           Counterparts.  This Agreement may be executed (including by
facsimile and electronic signature) in one or more counterparts, with the same
effect as if the parties had signed the same document.
 
12.           Signatures.  Signatures to this Agreement transmitted by facsimile
transmission, by electronic mail in “portable document format” (“.pdf”) form, or
by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document will have the same effect as physical
delivery of the paper document bearing the original signature.
 
Page 7 of 8
 
 
 

--------------------------------------------------------------------------------

 
 
 
AGREED TO AND ACCEPTED by the PARTIES as of the date first set forth above, as
evidenced by the signatures affixed below.
 


TITANIUM GROUP LIMITED
 
CRESCENT INTERNATIONAL LTD.
 
By:  /s/
 
 
By:  /s/
Name:
 
Name:
     
CHESTNUT RIDGE PARTNERS, LP
 
WHALEHAVEN CAPITAL FUND LIMITED
 
By:  /s/
 
 
By:  /s/
Name:
 
Name:
     



 


 
 
 
 
 
 
 
Page 8 of 8


 
 

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO MEMORANDUM OF UNDERSTANDING


THIS FIRST AMENDMENT (“First Amendment”) is made as of this 18th day of
November, 2010, by and among  Titanium Group Limited, a British Virgin Islands
corporation (“TTNUF”); Crescent International Ltd. (“Crescent”), Chestnut Ridge
Partners, LP (“Chestnut Ridge”) and Whalehaven Capital Fund Limited
(“Whalehaven”, each, a “Holder”, and collectively, Crescent, Chestnut Ridge and
Whalehaven, the “Holders”); Zili Industrial Ltd. (“ZIL”); Huabao Asia Ltd.
(“UAL”); and Dill Dill Carr Stonbraker & Hutchings, P.C. (“Escrow Agent”)
(except for the Escrow Agent, each individually, a “Party”, and collectively,
the “Parties”), and is an amendment to that certain Memorandum of Understanding
among the Parties and the Escrow Agent dated effective September 1, 2010 (the
“MOU”).
 
The Parties and the Escrow Agent agree as follows:
 
1.
The last sentence of Paragraph A of the MOU is hereby amended to state: “The
Consolidation shall be implemented as soon as possible but in no event later
than December 31, 2010.”

 
2.
The date referenced in Paragraphs E and G of the MOU shall be December 31, 2010
instead of November 30, 2010.

 
3.           The defined terms in the MOU shall apply to this First Amendment.
 
4.           Except as expressly stated herein, the MOU shall remain in full
force and effect.
 
IN WITNESS WHEREOF, the Parties and the Escrow Agent have executed this First
Amendment as of the date first stated above.
 
TITANIUM GROUP LIMITED
 
CRESCENT INTERNATIONAL LTD.
 
By:  /s/
 
 
By:  /s/
Name:
 
Name:
Email:
 
Email:
     
ZILI INDUSTRIAL LTD.
 
CHESTNUT RIDGE PARTNERS, LP
 
By:  /s/
 
 
By:  /s/
Name:
 
Name:
Email:
 
Email:
     
HUABAO ASIA LTD.
 
WHALEHAVEN CAPITAL FUND LIMITED
 
By:  /s/
 
 
By:  /s/
Name:
 
Name:
Email:
 
Email:
     
DILL DILL CARR STONBRAKER & HUTCHINGS, P.C.
   
 
By:  /s/
   
Name:
   
Email:
   




 
 

--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO MEMORANDUM OF UNDERSTANDING


THIS SECOND AMENDMENT (“Second Amendment”) is made this 18th day of March, 2011,
by and among  Titanium Group Limited, a British Virgin Islands corporation
(“TTNUF”); Crescent International Ltd. (“Crescent”), Chestnut Ridge Partners, LP
(“Chestnut Ridge”) and Whalehaven Capital Fund Limited (“Whalehaven”, each, a
“Holder”, and collectively, Crescent, Chestnut Ridge and Whalehaven, the
“Holders”); Zili Industrial Ltd. (“ZIL”); Huabao Asia Ltd. (“UAL”); and Dill
Dill Carr Stonbraker & Hutchings, P.C. (“Escrow Agent”) (except for the Escrow
Agent, each individually, a “Party”, and collectively, the “Parties”), and is an
amendment to that certain Memorandum of Understanding among the Parties and the
Escrow Agent dated effective September 1, 2010 (the “MOU”).
 
The Parties and the Escrow Agent agree as follows:
 
1.
The last sentence of Paragraph A of the MOU is hereby amended to state: “The
Consolidation shall be implemented as soon as possible but in no event later
than April 30, 2011.”

 
2.
The following sentence shall be added to Paragraph D of the MOU:  “UAL shall
provide audited financial statements of Kanglv Technology Ltd. that will meet
filing requirements of the United States Securities and Exchange Commission by
April 30, 2011.”

 
2.
The date referenced in Paragraphs E and G of the MOU shall be April 30, 2011
instead of the November 30, 2010 date referenced in the MOU.

 
3.           The defined terms in the MOU shall apply to this Second Amendment.
 
4.           Except as expressly stated herein, the MOU shall remain in full
force and effect.
 
IN WITNESS WHEREOF, the Parties and the Escrow Agent have executed this Second
Amendment as of the date first stated above.
 
TITANIUM GROUP LIMITED
 
CRESCENT INTERNATIONAL LTD.
 
By:  /s/
 
 
By:  /s/
Name:
 
Name:
Email:
 
Email:
     
ZILI INDUSTRIAL LTD.
 
CHESTNUT RIDGE PARTNERS, LP
 
By:  /s/
 
 
By:  /s/
Name:
 
Name:
Email:
 
Email:
     
HUABAO ASIA LTD.
 
WHALEHAVEN CAPITAL FUND LIMITED
 
By:  /s/
 
 
By:  /s/
Name:
 
Name:
Email:
 
Email:
     
DILL DILL CARR STONBRAKER & HUTCHINGS, P.C.
   
 
By:  /s/
   
Name:
   
Email:
   


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 